Exhibit 10.2
CONTINUING GUARANTY
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to CALGON CARBON JAPAN KK,  a company
organized and existing under the laws of Japan (the “Obligor”), subsidiary of
the undersigned, CALGON CARBON CORPORATION, a  Delaware corporation (the
“Guarantor”), by BANK OF AMERICA, N.A., TOKYO BRANCH and any other subsidiaries
or affiliates of Bank of America Corporation and its successors and assigns
(collectively the “Bank”), the Guarantor (the “Guarantor”) hereby furnishes its
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
1.    Guaranty.  The Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Obligor to the Bank, whether associated with any credit or other financial
accommodation made to or for the benefit of Obligor by the Bank or otherwise and
whenever created, arising, evidenced or acquired, including, without limitation,
obligations arising out of or under any:
               (i)
credit arrangements between the Obligor and the Bank, including any bankers’
acceptance agreements and letters of credit and bank guaranties (“Credit
Arrangements”) and any instruments, agreements or other documents of any kind or
nature now or hereafter executed in connection with the Credit Arrangements;

 
(ii)
the Bank providing treasury or cash management services to, for the benefit of
or otherwise in respect of the Obligor, including, without limitation, intraday
credit, Automated Clearing House (ACH) services, foreign exchange services,
daylight overdrafts, blocked account and zero balance arrangements, cash pooling
arrangements, and any agreements related to such treasury and cash management
services, and
 

(iii)
any rate swap transaction, basis swap, credit derivative transaction, forward
rate transaction, commodity swap, commodity option, forward commodity contract,
equity or equity index swap or option, bond or bond price or bond index swap or
option or forward bond or forward bond price or forward bond index transaction,
interest rate option, spot or forward foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit swap or default
transaction, or any similar hedge transaction with the Obligor and obligations
under any master agreement or other agreements relating thereto;


(including all renewals, extensions, amendments, and other modifications of any
agreements described in (i) – (iii) above and all costs, attorneys’ fees and
expenses incurred by the Bank in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or Obligor under
the Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Obligor of any proceeding under
any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).
The Bank’s books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and shall, in the
absence of manifest error, be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  At the
Bank’s option, all payments under this Guaranty shall be made in the United
States.  The obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting the Obligor, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of the Obligor’s
property, or by economic, political, regulatory or other events in the countries
where the Obligor is located.
1

--------------------------------------------------------------------------------

Exhibit 10.2
No Guarantor shall be deemed under this Guaranty to be a guarantor of any swap
obligations to the extent that the providing of such guaranty by such Guarantor
would violate Commodity Exchange Act by virtue of such Guarantor’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guaranty becomes effective with respect to such
swap obligations.  "Commodity Exchange Act" means 7 U.S.C. Section 1 et seq., as
amended from time to time, any successor statute, and any rules, regulations and
orders applicable thereto.
2. No Setoff or Deductions; Taxes; Payments.  The Guarantor represents and
warrants that it is organized and resident in the United States of America.  The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding.  If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Bank) is imposed upon the Guarantor
with respect to any amount payable by it hereunder, the Guarantor will pay to
the Bank, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the Bank to
receive the same net amount which the Bank would have received on such due date
had no such obligation been imposed upon the Guarantor.  The Guarantor will
deliver promptly to the Bank certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Guarantor hereunder.  The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.
3. Rights of Bank.  The Guarantor consents and agrees that the Bank may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Bank in its sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.
2

--------------------------------------------------------------------------------

Exhibit 10.2
4. Certain Waivers.  The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Obligor or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Bank)
of the liability of the Obligor; (b) any defense based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the Obligor;
(c) the benefit of any statute of limitations affecting the Guarantor’s
liability hereunder; (d) any right to require the Bank  to proceed against the
Obligor, proceed against or exhaust any security for the Indebtedness, or pursue
any other remedy in the Bank ’s power whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by the Bank; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  The Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
5. Obligations Independent.  The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Obligor or any other person or entity is joined as a party.
6. Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Bank or facilities provided by the
Bank with respect to the Guaranteed Obligations are terminated.  If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Bank and shall forthwith
be paid to the Bank to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
7.  Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Bank or facilities provided by the Bank with respect to
the Guaranteed Obligations are terminated.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Obligor or the Guarantor is made, or
the Bank exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Bank in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Bank is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.
8. Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Obligor owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Obligor to the Guarantor as subrogee of the Bank or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations.  If the Bank so requests, any such
obligation or indebtedness of the Obligor to the Guarantor shall be enforced and
performance received by the Guarantor as trustee for the Bank and the proceeds
thereof shall be paid over to the Bank on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of the Guarantor
under this Guaranty.
9. Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Obligor under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Bank.
10. Expenses.  The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Bank’s rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of the Bank in any proceeding any Debtor
Relief Laws.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
3

--------------------------------------------------------------------------------

Exhibit 10.2
11. Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Bank
and the Guarantor.  No failure by the Bank to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Unless
otherwise agreed by the Bank and the Guarantor in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by the Guarantor for the benefit of the Bank or any term or provision
thereof.
12. Condition of Obligor.  The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Obligor
and any other guarantor such information concerning the financial condition,
business and operations of the Obligor and any such other guarantor as the
Guarantor requires, and that the Bank has no duty, and the Guarantor is not
relying on the Bank at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of the Obligor or
any other guarantor (the guarantor waiving any duty on the part of the Bank to
disclose such information and any defense relating to the failure to provide the
same).
13. Setoff.  If and to the extent any payment is not made when due hereunder,
the Bank may set off and charge from time to time any amount so due against any
or all of the Guarantor’s accounts or deposits with the Bank.
14. Representations and Warranties.  The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.
15. Undertakings.  For the purposes of this paragraph 15, all capitalized terms
have the meanings given to them in the Japanese yen credit facility dated [25]
March 2016 between the Obligor as borrower and the Bank (the “Loan Agreement”). 
From and including the date Bank of America, N.A. is no longer a lender under
the Existing Parent Credit Agreement until and including the date the Guaranteed
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and any commitments of the Bank or facilities provided by
the Bank with respect to the Guaranteed Obligations are terminated, the
Guarantor undertakes to:
(a) supply to the Bank as soon as the same are delivered under the Existing
Parent Credit Agreement, each Original Financial Statement;
(b) supply to the Bank as soon as the same are delivered under the Existing
Parent Credit Agreement, a Compliance Certificate; and
(c) supply to the Bank as soon as the same are delivered under the Existing
Parent Credit Agreement, any information provided pursuant to Section 8.3.4.2
(Litigation) thereunder.
4

--------------------------------------------------------------------------------

Exhibit 10.2
16. Indemnification and Survival.  Without limitation on any other obligations
of the Guarantor or remedies of the Bank under this Guaranty, the Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless the Bank from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Bank in connection with or as a result
of any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Obligor enforceable against the Obligor in accordance with
their terms.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
17. GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Bank (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Bank and its successors and assigns and the Bank may, without
notice to the Guarantor and without affecting the Guarantor’s obligations
hereunder, assign, sell or grant participations in the Guaranteed Obligations
and this Guaranty, in whole or in part.  The Guarantor hereby irrevocably (i)
submits to the non‑exclusive jurisdiction of any United States Federal or State
court sitting in New York, New York, in any action or proceeding arising out of
or relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. 
Service of process by the Bank in connection with such action or proceeding
shall be binding on the Guarantor if sent to the Guarantor by registered or
certified mail at its address specified below or such other address as from time
to time notified by the Guarantor.  The Guarantor agrees that the Bank may
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in the Bank’s possession
concerning the Guarantor, this Guaranty and any security for this Guaranty.  All
notices and other communications to the Guarantor under this Guaranty shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier to the Guarantor at its
address set forth below or at such other address in the United States as may be
specified by the Guarantor in a written notice delivered to the Bank at such
office as the Bank may designate for such purpose from time to time in a written
notice to the Guarantor.
18. Special Agreement With Respect To Debt Restructuring.  Notwithstanding any
limitation on liability set forth in Paragraph 1 to the contrary, if the
Guaranteed Obligations are made subject to a debt restructuring arrangement
between a country and its creditors or creditors of persons or entities of such
country, and as a result thereof the Bank, as holder of such Guaranteed
Obligations and other credit facilities to such country, persons or entities of
such country, shall agree to provide any new credit facilities, the Guarantor
shall fund (and be the beneficial owner of) that amount of such new credit
facilities which is calculated by (i) dividing the face value of its Guaranteed
Obligations by the aggregate amount of the Bank’s credit facilities made part of
the restructuring arrangement and (ii) multiplying the result by the amount of
such new credit facilities. The Guarantor agrees to execute and deliver such
documents and take such actions as may be requested by the Bank to effect the
purposes of this paragraph. The Bank agrees to provide the Guarantor with copies
of the relevant documents governing its participation in the restructuring
arrangement and new credit facilities and shall provide the Guarantor with the
basis on which it has calculated the Guarantor’s portion of such new credit
facilities, which calculations shall be conclusive absent manifest error.
19.     Foreign Currency.  If the Bank so notifies the Guarantor in writing, at
the Bank’s sole and absolute discretion, payments under this Guaranty shall be
the U.S. Dollar equivalent of the Guaranteed Obligations or any portion thereof,
determined as of the date payment is made.  If any claim arising under or
related to this Guaranty is reduced to judgment denominated in a currency (the
“Judgment Currency”) other than the currencies in which the Guaranteed
Obligations are denominated or the currencies payable hereunder (collectively
the “Obligations Currency”), the judgment shall be for the equivalent in the
Judgment Currency of the amount of the claim denominated in the Obligations
Currency included in the judgment, determined as of the date of judgment.  The
equivalent of any Obligations Currency amount in any Judgment Currency shall be
calculated at the spot rate for the purchase of the Obligations Currency with
the Judgment Currency quoted by the Bank in the place of the Bank’s choice at or
about 8:00 a.m. on the date for determination specified above. The Guarantor
shall indemnify the Bank and hold the Bank harmless from and against all loss or
damage resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor or any
failure of the amount of any such judgment to be calculated as provided in this
paragraph.
5

--------------------------------------------------------------------------------

Exhibit 10.2
20. WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE BANK EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Executed this 24th day of March, 2016.

  CALGON CARBON CORPORATION                  
Date
By:
/s/ Chad Whalen      Name: Chad Whalen     Title: Senior Vice President, General
Counsel & Secretary  

 


Address for Notices to Guarantor:
Calgon Carbon Corporation
3000 GSK Drive,
Moon Twp, PA 15108
Attn: Peter Lee, Treasurer
Fax: 412.787.4751
Email:  plee@calgoncarbon.com




Address for Notices to Bank:


Bank of America, N.A.
USX Tower
600 Grant Street, 53rd Floor
Pittsburgh, PA 15219
Attn:  Ben Ditson, Senior Vice President
Email: Benjamin.k.ditson@baml.com
6